ACCEPTED
                                                                                           12-16-00048-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      7/11/2016 7:57:44 AM
                                                                                                 Pam Estes
                           CAUSE NO. 12-16-00048-CR                                                 CLERK


 JAMES BALES                               §    IN THE
                                           §
 VS.                                       §    TWELFTH COURT
                                                                          FILED IN
                                           §                       12th COURT OF APPEALS
 THE STATE OF TEXAS                        §    OF APPEALS              TYLER, TEXAS
                                                                   7/11/2016 7:57:44 AM
                               MOTION TO                                  PAM ESTES
                                                                            Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 and

10.5(b)of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

1.     This case is on appeal from the 114th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. James Bales and numbered 114-

       0680-15.

3.     Appellant was convicted of Murder on February 4, 2016.

4.     Appellant was assessed a sentence of life confinement in the Texas Department

       of Criminal Justice-Institutional Division.

5.     Notice of Appeal was given on February 5, 2016.

6.     The Clerk's Record was filed on March 10, 2016; the Reporter's Record was filed

       on May 10, 2016.

7.     The Appellant’s Brief is due on July 10, 2016. Counsel requests the Court an

       extension of sixty (60) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances. Since the record was completed, counsel has filed the following

       briefs with the Twelfth Court of Appeals.

       A.    Appellant’s Brief in Cedric Humble, Jr. v. State of Texas, cause number

             12-15-00239-CR on May 13, 2016;
      B.    Appellant’s Brief in Chardone Price v. State of Texas. cause number 12-

            16-00005-CR on May 16, 2016;

      C.    Appellant’s Brief in Trevor Schendel v. State of Texas, cause number is

            12-16-00022-CR on May 23, 2016;

      D.    Appellant’s Brief in Nicholas Sanchez, Jr. v. State of Texas, cause

            number is 12-15-00302-CR on June 1, 2016;

      E.    Appellant’s Brief in Daniel Reed v. State of Texas, cause number 12-15-

            00291-CR on June 10, 2016 with no further extensions;

      F.    Appellant’s Brief in Matt Williamson v. State of Texas, cause number 12-

            16-00060-CR June 11, 2016 with no further extensions;

      G.    Appellant’s Brief in Lavonte Williams v. State of Texas, on June 20,

            2016, cause number 12-16-00057-CR with no further extensions;

      H.    Appellant’s Brief in Remi Goines v. State of Texas, cause numbers 12-16-

            00053-CR and 12-16-00054-CR on July 1, 2016 with no further

            extensions;

      I.    Appellant’s Brief in Eddie Jackson v. State of Texas, cause number 12-

            16-00102-CR on July 6, 2016 with no further extensions;

      J.    The 114th Judicial District Court ordered a capital murder writ/status

            hearing in State of Texas v. Clifton Lamar Williams, cause no. 114-1505-

            06 on June 30, 2016; and

      K.    The 114th Judicial District Court ordered an evidentiary hearing in an

            11.07 Writ of Habeas Corpus in State of Texas v. Delanda Player, cause

            no. 114-0765-14-A. Counsel prepared and filed proposed findings of fact

            and conclusion of law on May 27, 2016.

10.   Appellant’s Counsel has the following briefs pending:

      A.    Appellant’s Reply Brief in Joseph Neal Jones v. State of Texas, cause

            number 12-15-00267-CR on July 10, 2016;

      B.    Appellant’s Brief in Latisha White v. State of Texas, cause numbers 12-
            16-00110-CR, 12-16-00111-CR, 12-16-00112-CR and 12-16-00113-CR on

            July 14, 2016;

      C.    Appellant’s Brief in Justin Tave v. State of Texas, cause number 12-16-

            00106-CR on July 14, 2016;

      D.    Appellant’s Brief in Kendrick Nelson-Phillips v. State of Texas, cause

            number 12-16-00109-CR upon the completion of the Reporter’s Record;

      E.    Appellant’s Brief in In the Interest of J.B., a juvenile, cause number 12-

            16-00116-CV upon the completion of the Clerk’s Record;

      F.    Appellant’s Brief in Desmond Veal v. State of Texas, cause number 12-

            16-00132-CR upon the completion of the Reporter’s Record;

      G.    Appellant’s Brief in Ann Catherine Reese v. State of Texas, cause

            number 12-16-00143-CR upon the completion of the Reporter’s Record;

      H.    Appellant’s Brief in Darrius Montrall Jones v. State of Texas, cause

            number 12-16-00182-CR upon the completion of the Clerk’s Record and

            the Reporter’s Record;

      I.    Appellant’s Brief in Early Greathouse v. State of Texas, cause number

            12-16-00164-CR upon the completion of the Clerk’s Record and the

            Reporter’s Record;

      J.    Appellant’s Brief in Robert Earl Johnson, Jr. v. State of Texas, cause

            number 12-16-00151-CR upon the completion of the Clerk’s Record and

            the Reporter’s Record;

      K.    Appellant’s Brief in Nakeldrick Erskine v. State of Texas, cause numbers

            12-16-00187-CR and 12-16-00188-CR upon completion of the Clerk’s

            Record and the Reporter’s Record; and

      L.    Appellant’s Brief in Kenneth Scott Alexander v. State of Texas, cause

            number 12-16-00107-CR upon being reset by the Court.

10.   Counsel was in trial the first week of May, 2016 in the 294th District Court in

      Van Zandt County in State of Texas v. Rodney Morris, cause number CR13-
       00459 beginning May 3, 2016. The trial ended with an acquittal on the felony

       charge, and a verdict on a lesser included misdemeanor charge.

11.    Counsel has appeared in numerous hearings in state and federal court over the

       last thirty days, including hearings in the Eastern District of Texas - Tyler

       Division, and hearings in Smith and Van Zandt Counties.

12.    Appellant requests an extension of time due to the above referenced facts and

       circumstances.

13.    Appellant prays that this Court grant this Motion to Extend Time to File

       Appellant’s Brief for a period of thirty (30) days, and for such other and further

       relief as the Court may deem appropriate.

                                         Respectfully submitted,



                                         Law Office of James W. Huggler, Jr.
                                         100 E. Ferguson, Suite 805
                                         Tyler, Texas 75702
                                         Tel: (903) 593-2400
                                         Fax: (903) 593-3830

                                         By: /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.
                                         State Bar No. 00795437
                                         Attorney for APPELLANT


                            CERTIFICATE OF SERVICE


       This is to certify that on June 11, 2016, a true and correct copy of the above and

foregoing document was served on Mike West, Smith County District Attorney's Office,

100 North Broadway Ave., 4th Floor, Smith County Courthouse, Tyler, Texas 75702,

by electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.